TH

 

| WALL STREET JOURNAL. as

New York, NY 10036

DOWJONES _

We are pleased to be able to commission you from time to time to contribute articles and essays to the
Editorial, Leisure & Arts, and Books pages of The Wall Street Journal (“WSJ”), published by Dow Jones
& Company, Inc. I have set forth below the agreement between us for such work:

1,

Dow Jones & Company, Inc. may commission you to write articles and essays for WSJ about
various topics (each an “Article”). In each instance, a specific rate will be set for your work (the
“Fee”). Dow Jones & Company, Inc. will pay the Fee once WSJ, in its sole discretion, publishes
each Article. Each Article must be acceptable in form and substance to WSJ, in its sole
discretion. If you fail to deliver an Article on time, then Dow Jones & Company, Inc. will not be
obligated to pay any portion of the Fee.

For good and valuable consideration, receipt of which is hereby acknowledged, you hereby
irrevocably grant and assign Dow Jones & Company, Inc. and its licensees, subsidiaries, parents,
affiliates, agents, and successors (“Dow Jones”), the right to use, publish, republish, edit, revise,
abridge, condense, archive, translate, and create derivative works from each Article in any form
throughout the world, in all languages and in all media, whether now known or hereafter
devised (including print, Internet, mobile, application, video, CD-ROMs, microfilm, and
microfiche) in perpetuity. This license is exclusive to Dow Jones for thirty days following its
first-time publication of each Article, and non-exclusive thereafter. You also hereby grant to
Dow Jones the right to use each Article (or any portion), and your name, biography, or likeness
in connection with the publication, advertising, or promotion of the Article or WSJ, and to make
such other promotional use as Dow Jones may determine.

You agree to cooperate with WSJ's revision process and with WSJ's editing process. WSJ in its
sole discretion retains final approval of each Article and accompanying photographs, art,
illustrations, or graphics. You also agree to cooperate with WSJ staff members or others whom
WSJ, in its sole discretion, determines will assist with any portion of an Article.

You agree, represent, and warrant that you will be the sole author of each Article that you
submit, that it will be original and will have never been published in any form, that you have
made and will make no commitments to others with respect to its use, and that each Article will
contain no matter unlawful in content or violative of the rights of any third party. These
representations and warranties will not apply to any material previously published by Dow
Jones that WSJ, in its sole discretion, asks you to incorporate into an Article. You agree to
indemnify and hold Dow Jones harmless from and against any claims, loss, damage, or expense
(including reasonable attorneys’ fees) arising out of the breach of the agreements,
representations, and warranties made in this agreement.
10.

ai,

12,

You agree that, at Dow Jones’s discretion, you will discuss with Dow Jones any and all details
regarding your previously published articles, including the publication in which the content
appeared, payment, and the substance thereof. You also agree that you will disclose to Dow
Jones if you have ever received compensation from or held a financial interest in any person or
entity mentioned in an Article,

You agree to comply with all U.S. and non-U.S. laws, rules, and regulations, incl uding the anti-
bribery U.S. Foreign Corrupt Practices Act, which prohibits offering or giving anything of value
to a public official, candidate for public office, public international organization or state-owned
enterprise in an attempt to induce or reward favorable action or the exercise of influence by the
bribe’s recipient.

You understand that nothing contained herein will constitute any obligation on the part of Dow
Jones to make use of any of the rights granted herein.

You hereby waive any claims that you may have against Dow Jones relating to Dow Jones's use
of any Article in the manner authorized herein, including any claims with respect to defamation,
rights of privacy and publicity and copyright.

Confidentiality: Information provided to you by Dow Jones, including the nature or expected
date of publication of an Article, or any information not already in the public domain (other
than through breach of confidentiality) that you obtain while writing or producing content for
Dow Jones, is strictly Dow Jones's property (the “Confidential Information”). You will not
provide Confidential Information to any third party without Dow Jones’s prior written
permission. You will not use Confidential Information, prior to publication, to buy or sell
securities or encourage or assist any other person in buying or selling securities, directly or
indirectly, based on that Confidential Information.

You acknowledge and agree that you are an independent contractor and will not be considered
an employee of Dow Jones for any purpose. Because you are an independent contractor, no
deduction for federal or state income tax, social security, or employee benefits of any nature will
be made from your payment. You will be solely responsible for all such payments. As an
independent contractor, you are not eligible to participate in any benefit plan Dow Jones carries
or offers to its employees. You are not entitled to participate in any plans, arrangements, or
distributions by Dow Jones pertaining to or in connection with any insurance, pension, stock,
bonus, profit-sharing, or similar benefits available to persons with employee status. You hereby
waive any and all claims for unemployment or workers’ compensation benefits,

This agreement will become effective as of the date of acknowledgement below and is terminable
at will by either party.

This agreement contains the entire understanding between the parties regarding its subject
matter, supersedes all prior understandings, and may not be modified except in a writing signed
by both parties. This agreement will be interpreted and construed in accordance with the laws of
the State of New York. You agree that any disputes arising hereunder will be resolved in the
appropriate court of the State of New York.
13. You may not assign your rights or delegate your duties under this agreement either in whole or
in part without the prior written consent of Dow Jones. Any attempted assignment or delegation
without such consent will be void.

14. INNO EVENT WILL DOW JONES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF DOW JONES HAS BEEN INFORMED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

15. If this agreement is signed by an agent on your behalf, the agent warrants that the agent has full
authority from you to enter into this agreement, dispose of your rights in the Article in
accordance with the foregoing terms, and to make the warranties set forth above on your behalf.

16. Your heirs, executors, administrators and assigns will be bound by this consent and release.

If the foregoing accurately reflects our agreement, please sign both copies of this letter and
return one copy to us.

Very truly yours,
Robert Pollock

~ Span, AG D TO:

Steven (5920p.

(Print Name).

6/05] DEI

(Date)

Pay To:

Steven Creee— Grtegty Loc
Zoo khectir Place 35f
Moy “rk MY 10730

Federal ID or Social Security Gumber:

Al Mbhé 1a__ 20 - 530169
